        Case 1:19-cv-04892-LJL-OTW Document 81 Filed 04/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
KURELL BROWN, on behalf of himself and
                                                                 :
similarly situated individuals,
                                                                 :   19-CV-4892 (LL) (OTW)
              Plaintiff,                                         :
                                                                 :          ORDER
            -against-                                            :
                                                                 :
DCD CONSTRUCTION, LLC, et al.,                                   :
                                                                 :
              Defendants.                                        :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The April 15, 2021 post-discovery status conference was adjourned to April 20, 2021 at

2:30 pm. (ECF 80). The Court hereby adjourns the April 20, 2021 post-discovery status

conference to April 27, 2021 at 2:00pm. Dial-in (866) 390-1828, access code 1582687. The

parties shall submit the April 19, 2021 joint status letter as previously directed. See ECF 80. The

letter shall also include a proposed inquest briefing schedule for damages against Defendant

DCD Construction.

         Plaintiff is directed to serve a copy of this Order on Defendants by email and file proof of

service.

         The Clerk of Court is directed to mail a copy of this letter to the pro se Defendants.


         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: April 15, 2021                                                           Ona T. Wang
       New York, New York                                              United States Magistrate Judge
